Case 2:18-cv-10166-MCA-LDW Document 26 Filed 08/04/20 Page 1 of 5 PageID: 621




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

 JOHN MELDON, Derivatively and on
 Behalf of FRESHPET, INC.,                CIVIL ACTION NO.: 18-CV-10 166

                    Plaintiff,

       vs.

 RICHARD THOMPSON, RICHARD
 KASSAR, SCOTT MORRIS,
 CATHAL WALSH, THOMAS
 FARINA, MACCHIAVERNA,
 MICHAEL HIEGER, CHARLES A.
 NORRIS, CHRISTOPHER B.
 HARNED, DARYL G. BREWSTER,
 ROBERT C. KING, JONATHAN S.
 MARLOW, J. DAVID BASTO,
 LAWRENCE S. COBEN, PH.D.,
 WALTER N. GEORGE III, and
 CRAIG D. STEENECK,

                    Defendants,

       and

 FRESHPET, INC.,

                    Nominal Defendant.


                       ORDER AND FINAL JUDGMENT

      This matter came before the Court for hearing on July 21, 2020, to consider

approval of the proposed settlement (“Settlement”) set forth in the Stipulation and

Agreement of Settlement dated May 4, 2020, and the exhibits thereto (the



                                       -1-
Case 2:18-cv-10166-MCA-LDW Document 26 Filed 08/04/20 Page 2 of 5 PageID: 622




“Stipulation”). The Court has reviewed and considered all documents, evidence,

objections (if any), and arguments presented in support of or against the Settlement.

Good cause appearing therefore, the Court enters this Order and Final Judgment

(“Judgment”).

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

      Unless otherwise stated herein, all capitalized terms contained in this

Judgment shall have the same meaning and effect as stated in the Stipulation.

      This Court has jurisdiction over the subject matter of the Derivative Action

and over the Settling Parties to the Derivative Action.

      This Court hereby approves the Settlement set forth in the Stipulation and

finds that the Settlement is, in all respects, fair, reasonable, and adequate to each of

the Settling Parties, Freshpet, Inc. (“Freshpet”), and Current Freshpet Stockholders,

and hereby finally approves the Settlement in all respects and directs the Settling

Parties to perform the terms of the Settlement as set forth in the Stipulation.

      This Court hereby dismisses the Derivative Action with prejudice and without

costs to the Settling Parties, except as otherwise provided below.

      Upon the Effective Date, Plaintiff (both individually and derivatively on

behalf of Freshpet), Freshpet, any other Current Freshpet Stockholders on behalf of

Freshpet, and Plaintiff’s Counsel shall be deemed to have fully, finally, and forever

released, relinquished, and discharged the Released Claims (including Unknown



                                          -2-
Case 2:18-cv-10166-MCA-LDW Document 26 Filed 08/04/20 Page 3 of 5 PageID: 623




Claims) against the Released Parties.

      Upon the Effective Date hereof, the Settling Parties are barred and enjoined

from commencing, prosecuting, instigating, or in any way participating in the

commencement or prosecution of any action asserting any Released Claims against

any of the Released Parties as set forth in and in accordance with the terms of the

Stipulation. Nothing herein shall in any way impair or restrict the rights of any

Settling Party to enforce the terms of the Stipulation.

      On an annual basis, the Company, via Defendants’ Counsel, shall

provide Plaintiff’s Counsel with written verification that the Governance Reforms

are being carried out by the Company.

      Nothing herein shall in any way impair or restrict the rights of any Settling

Party to enforce the terms of the Stipulation. The Court finds that the Notice of

Proposed Settlement of Shareholder Derivative Action (“Notice”) was given in

accordance with the Preliminary Approval and Scheduling Order entered on May

18, 2020, and that such Notice was reasonable, constituted the most practicable

notice under the circumstances to Current Freshpet Stockholders, and complied with

the requirements of federal law and due process.

      The Court hereby approves the Fee and Expense Award and the Service

Award and directs payment of the Fee and Expense Award and the Service Award

in accordance with the terms of the Stipulation.



                                         -3-
Case 2:18-cv-10166-MCA-LDW Document 26 Filed 08/04/20 Page 4 of 5 PageID: 624




      During the course of the litigation of the Derivative Action, all Settling Parties

and their counsel acted in good faith and complied with Fed. R. Civ. P. 11 and any

similar rule or statue.

      Neither the Stipulation nor the Settlement contained therein, nor any act

performed or document executed pursuant to or in furtherance of the Stipulation or

the Settlement, is or may be deemed to be or may be used as: (a) an admission of, or

evidence of, the validity of any Released Claim or any wrongdoing or liability of the

Defendants, or the Court's jurisdiction over the Released Parties for purpose of the

Released Claims or for any other purpose; (b) an admission or concession by Plaintiff

or any Freshpet stockholder of any infirmity in the claims asserted in the Complaints;

or (c) an admission of, or evidence of, any fault or omission of any of the Released

Parties in any civil, criminal, or administrative proceeding in any court,

administrative agency, or other tribunal.        The Released Parties may file the

Stipulation and/or this Judgment in any action that may be brought against them in

order to support a defense or counterclaim based on principles of res judicata,

collateral estoppel, equitable estoppel, judicial estoppel, release, good-faith

settlement, judgment bar or reduction, or any theory of claim preclusion or issue

preclusion or similar defense or counterclaim.

      Without affecting the finality of this Judgment in any way, this Court hereby

retains continuing jurisdiction over: (a) implementation of this Settlement; and (b)



                                         -4-
Case 2:18-cv-10166-MCA-LDW Document 26 Filed 08/04/20 Page 5 of 5 PageID: 625




all Settling Parties and the Settling Parties’ counsel hereto for the sole purpose of

construing, enforcing, and administering the Stipulation and this Order and Final

Judgment.

      There is no reason for delay in the entry of this Judgment and immediate entry

by the Clerk of the Court is expressly directed by the Court.

IT IS SO ORDERED.


DATED: 8/4/20
                                         HONORABLE MADELINE COX ARLEO
                                         UNITED STATES DISTRICT JUDGE




                                        -5-
